Case 2:21-cv-00186-SRB Document 101-1 Filed 07/12/21 Page 1 of 5




                Exhibit A
          Case 2:21-cv-00186-SRB Document 101-1 Filed 07/12/21 Page 2 of 5
State of Arizona vs. United States Department of                                                                Albert Edward Carter
Homeland Security // 2:21-cv-00186-SRB                                                                                  May 14, 2021
10:32:53-10:34:30                                       Page 34 10:36:16-10:37:34                                          Page 36

 1   Q. Okay. Do some of the individuals who are                    1    preserve your objection, if you would.
 2    released as you describe have criminal convictions or         2       BY MR. NAPOLITANO:
 3    criminal charges that do not meet the priority guidance?      3   Q. Are there other types of facilities in Arizona
 4       MR. GARDNER: Objection, lack of foundation.                4    where ICE houses people besides detention facilities?
 5       THE WITNESS: So to answer your question, sir,              5   A. Houses, no. There are ICE processing stations
 6    there are individuals that, with varying backgrounds, be      6    like the office here in Phoenix. There is a processing
 7    it criminal histories or whatever the case may be, that       7    area where they are processed administratively, the case
 8    are released on a regular basis depending on, you know,       8    is reviewed and determined whether or not detention is
 9    what, what process of the immigration process they are in.    9    suitable or not. And there are, there are about four
10    Individuals can bond out. Individuals can be granted         10    other locations in the State of Arizona that would make up
11    relief whether they have a criminal history or not.          11    that 12-hour processing location.
12       BY MR. NAPOLITANO:                                        12   Q. And who is in charge of those processing
13   Q. Okay. And once people are released from these              13    locations?
14    facilities, where do those people go once they are           14   A. The field office director is ultimately in
15    released?                                                    15    charge. But, you know, going down the table of
16   A. It varies, sir.                                            16    organization then is, it would be deputy field office
17   Q. When they are released, are they released into             17    directors and, you know, down to various supervisors.
18    the State of Arizona?                                        18   Q. Who would be the person directly in charge of
19   A. Yes, sir, they sure are.                                   19    those, of those processing facilities?
20   Q. And does the Phoenix field office still attempt            20   A. Again, directly, I mean it would be the field
21    to identify the location of these individuals after they     21    office director, but, you know, there are multiple,
22    are released?                                                22    multiple layers in the chain of command. But for, you
23   A. It is a broad question, sir. The -- there is a             23    know, individual locations, we have either an officer in
24    variety of things that go on after. If the individual is     24    charge or an assistant field office director that provides
25    staying in the State of Arizona, depending on where they     25    the day-to-day.

10:34:54-10:35:55                                       Page 35 10:38:02-10:39:20                                          Page 37

 1 are in their court case would determine, you know, what          1   Q. And is there a third type of facility that is
 2 level monitoring that we provide. And if they were               2    through Health and Human Services, not DHS, where some of
 3 granted relief and they are legally entitled to stay in          3    these immigrants go?
 4 the United States, you know, we don't necessarily try to         4   A. That are operated by DHS, no. HAHS, you know,
 5 track that close. If they are still going through                5    another department, they do have shelters throughout the
 6 proceedings and they are required to report into the ERO         6    State of Arizona.
 7 field office, then, you know, we, we have them come in on        7   Q. So HAHS has shelters throughout the State of
 8 a regular basis.                                                 8    Arizona where some aliens are housed, is that correct?
 9    What you will find is that, you know, a lot of                9   A. That is correct, yes, sir.
10 individuals that are released from the Phoenix field            10   Q. And is the Phoenix field office director or
11 office detention system, is that they travel outward.           11    acting field office director directly in charge of those
12 And, again, it would be the same situation there. If they       12    facilities?
13 are traveling out of state and they are still going             13   A. No, sir.
14 through proceedings, then they would most likely be             14   Q. To whom do they report?
15 required to report to the local ERO office at their final       15   A. Health and Human Services.
16 destination. If they are granted relief, then not so            16   Q. Thank you.
17 much, if that makes sense.                                      17       I want to ask about the number of employees and
18 Q. Okay. Thank you.                                             18    contractors in the field office. I am going to ask you
19    So to clarify, the, at least some of these                   19    about private contractors next, but I don't want you to
20 individuals stay in the State of Arizona, these                 20    include that in your answer.
21 individuals who have been released from detention               21       Mr. Carter, I wanted to ask you about the number
22 facilities?                                                     22    of employees and contractors assigned to the Phoenix field
23 A. Some do, yes.                                                23    office. I am going to ask you about private contractors
24    MR. NAPOLITANO: Okay. Mr. Gardner, in Arizona                24    next. So in my first question, I do want you to include
25 you only specify form and foundation in your objection to       25    that number. Approximately how many ICE employees are


Min-U-Script®                                      Coash & Coash, Inc.                                             (9) Pages 34 - 37
                                        602-258-1440     www.coashandcoash.com
          Case 2:21-cv-00186-SRB Document 101-1 Filed 07/12/21 Page 3 of 5
State of Arizona vs. United States Department of                                                               Albert Edward Carter
Homeland Security // 2:21-cv-00186-SRB                                                                                 May 14, 2021
12:50:58-12:53:08                                          Page 98 12:55:36-12:57:18                                       Page 100

 1    removal tool database?                                         1    where those cases that were priority were not routed to
 2   A. I am, yes, sir.                                              2    the field office director for review. They were approved
 3   Q. Okay. If I refer to that as the AART, is that                3    through the February interim guidance. So there could be
 4    okay for you to recognize what I am speaking about?            4    a variety of reasons for that. That could be part of it.
 5   A. Absolutely, yes, sir.                                        5       But, you know, there, it seems low.
 6   Q. Okay. What is the AART?                                      6   Q. Okay. Were -- as the acting field office
 7   A. It is the database in which all the cases for an             7    director, did all requests for preapproval come to you?
 8    enforcement action are entered into requesting -- not          8   A. I would say 99 percent of them. There was a
 9    necessarily requesting, but it records all the arrests or      9    span at, I don't know the dates at this time, that
10    pending arrests.                                              10    Alejandro Almeida was the acting FOD when I was on leave.
11   Q. Anything else in that database, I mean probably             11    But I believe you are only talking probably one to three
12    in terms of broad strokes?                                    12    submissions at most. I covered many, probably
13   A. Broad strokes, I mean it is the database that               13    99.5 percent of them.
14    all the cases are entered into, one, to document, you         14   Q. Okay. And I want to clarify. What this, this
15    know, enforcement actions that are included in the            15    spreadsheet or this table shows is just other priority,
16    priorities, as well as those requests or other priority       16    not priority removal, but other priority removals.
17    cases.                                                        17       So given that clarification, does it sound right
18   Q. Okay. All right. So I would like to open                    18    to you that there were only 17 other priority removals
19    Exhibit 14.                                                   19    requested?
20   A. Okay. 14 is in a different email. Are we done               20   A. It would still seem somewhat low, understanding
21    with 1 through 13?                                            21    early on, you know, there was uncertainty over the
22   Q. I think we are for now, yes.                                22    interpretation of the priorities. So ERO Phoenix did
23   A. All right.                                                  23    start a little slow, but, you know, again, given what I
24   Q. Just let me know when you have it. Take your                24    feel the average was, it still seems a little low.
25    time, sir.                                                    25   Q. Okay. What number would seem right? More than

12:53:26-12:55:14                                          Page 99 12:57:35-12:59:40                                       Page 101

 1   A. I have it open. I can't see the screen. The                  1    50? More than 100?
 2    exhibit is covering my Zoom. But I have it open.               2   A. I would be afraid to say, sir. You know, again,
 3   Q. Okay. So this Exhibit 14 is a document summary               3    just like some of the other things that I mentioned
 4    that the Arizona Attorney General's Office created after       4    earlier, it is cyclical. You know, it, you know, it goes
 5    reviewing every document produced to us from AART. It          5    up, goes down. But I would be afraid to say. 17 over a
 6    shows that during the total time period we have documents      6    50 some odd day span just seems low to me. I mean that's
 7    for, which is February 22, 2021 to April 15th, 2021, there     7    an average of, what, one every three days, one every four
 8    were only 17 aliens for whom requests for preapproval for      8    days. That seems odd.
 9    removals were made in the Phoenix field office.                9   Q. Would you say you probably received one a day,
10       Does 17 aliens, or does 17 aliens for whom                 10    two a day?
11    requests in that time period were made sound accurate to      11   A. I would say the bare minimum probably towards
12    you?                                                          12    the end of my acting time, it would have been probably an
13   A. It does not. The, and early on after the                    13    average, give or take, three a day. But, you know,
14    priorities were implemented, the AART tool was, it was        14    probably it is certainly single digits per day.
15    developed after the fact. So my understanding was that        15   Q. Okay. And that's just for preapproval of other
16    those cases were, you know, put in at some point. But the     16    priority removals, isn't that correct?
17    17 does not sound right to me.                                17   A. That's correct, sir.
18   Q. Okay. Why does it not sound right to you?                   18   Q. Is there a better data source than AART?
19   A. Over -- I believe I recall, I believe, it was a             19   A. No, sir, in my opinion. I mean, you know,
20    53-day span. And it just seems like it is awfully low.        20    that's where, that's where we are documenting the cases.
21    Over 50 some on odd days, it took up a fair amount of time    21   Q. And going back to our earlier calculation, so
22    working on those.                                             22    the Phoenix field office is removing potentially about 330
23       Now, I will say this. The tool has evolved.                23    fewer people per month. There are only 17 requests here.
24    You know, early on all the cases were input that had to       24    If we took the high end of your number over 50 days, you
25    have the approval. That was changed at a later time to        25    said at the end the high was three a day requests for


Min-U-Script®                                        Coash & Coash, Inc.                                        (25) Pages 98 - 101
                                          602-258-1440     www.coashandcoash.com
          Case 2:21-cv-00186-SRB Document 101-1 Filed 07/12/21 Page 4 of 5
State of Arizona vs. United States Department of                                                            Albert Edward Carter
Homeland Security // 2:21-cv-00186-SRB                                                                              May 14, 2021
01:00:05-01:01:30                                      Page 102 01:03:33-01:05:04                                      Page 104

 1    preapproval, that would amount to 150 over those 50 days.     1 requests being made for preapproval -- and, you know,
 2    Why so few given the drop in removals?                        2 perhaps there were more, but certainly by your numbers it
 3       MR. GARDNER: Objection, calls for speculation.             3 doesn't sound like that would add up to more than 150 in
 4       THE WITNESS: To answer I would go back to your             4 50 days -- why were those removal numbers so low without
 5    earlier point. You know, if these are other priority          5 other priority removals being used to make up for the gap?
 6    cases, you are only talking a small, a small portion of       6    MR. GARDNER: Objection, vague.
 7    it. You know, you still have the other priority cases         7    THE WITNESS: I think that's somewhat
 8    that would fall into, potentially into those removals and     8 contradictory, sir. I think the numbers would be, you
 9    arrests and other statistics. So it is kind of an apples      9 know, accounted for in the submissions. And those
10    to oranges comparison.                                       10 submissions aren't just those 17 cases that you have in
11       BY MR. NAPOLITANO:                                        11 the exhibit. It is other, it is the -- it would seem that
12   Q. Why would we only, why -- who initiated the                12 the priority cases would account for the rest of them.
13    requests for preapproval, generally, not individual names,   13    Those other, or those priority cases at this
14    but what types of individuals would bring these requests     14 time do not come to the field office director for
15    to you?                                                      15 approval. They are, you know, they are preapproved since
16   A. It would be the, for Arizona, it would be the              16 they are priority cases to where they can go through the
17    ERO deportation officers assigned to the Phoenix field       17 cycle once the submission is entered into the AART. So,
18    offices.                                                     18 you know, those statistics that you have for the removals,
19   Q. Is it true that they would initiate them and               19 they should be, they should be, you know, included in the
20    bring them to you; you would not initiate them yourself?     20 database.
21   A. That's correct.                                            21    BY MR. NAPOLITANO:
22   Q. Okay. And, yet, with the reduced activity that             22 Q. Why would the number of priority cases, sorry,
23    we talked about, we are still seeing only a percentage, be   23 other priority cases being submitted for preapproval be
24    it 17 or maybe more, a small percentage of the overall       24 this low during this time period?
25    number of dropoff being made up for with requests for        25    MR. GARDNER: Objection, calls for speculation.

01:01:48-01:03:04                                      Page 103 01:05:36-01:06:59                                      Page 105

 1 preapproval. Do you know why that would be?                      1    THE WITNESS: There are a variety of factors.
 2    MR. GARDNER: Objection, lack of foundation,                   2 As I mentioned early on, there was, there was, I guess,
 3 calls for speculation.                                           3 hesitancy from the officers and some of the supervisors as
 4    THE WITNESS: I apologize, sir. I am not sure I                4 to, you know, what the priorities tactically include.
 5 understand your question to begin with.                          5    You know, after the priorities came out, we as a
 6    BY MR. NAPOLITANO:                                            6 field office, me as a field office director, had numerous
 7 Q. Was there anything that, was there anything                   7 conversations with staff outlining what, what my
 8 that --                                                          8 expectation was, what my interpretation of the priorities
 9    Could the court reporter read my question back,               9 were, and, you know, going through, you know, meetings and
10 please.                                                         10 stuff, empowering all levels of those law enforcement
11    (The record was read by the reporter as                      11 officers to look and, you know, aggressively pursue cases
12 requested as follows:                                           12 that they feel were other priority cases. So it has been
13    Question: And, yet, with the reduced                         13 an education. It has been, you know, a learning moment
14 activity that we talked about, we are still seeing              14 for them. This is a change. But, you know, there are a
15 only a percentage, be it 17 or maybe more, a small              15 lot of reasons.
16 percentage of the overall number of dropoff being               16    BY MR. NAPOLITANO:
17 made up for with requests for preapproval. Do you               17 Q. In those conversations did your officers express
18 know why that would be?)                                        18 to you hesitancy to request removal for cases that were
19    MR. GARDNER: Same objections.                                19 not part of the three priorities listed in the interim
20    THE WITNESS: Unfortunately I am still not clear              20 guidance?
21 as to what the question is.                                     21 A. Yes. You know, there was, there was hesitancy.
22    BY MR. NAPOLITANO:                                           22 There was confusion. You know, the priorities are worded
23 Q. If in February, March, and April of 2021 the                 23 in a way that there are different interpretations. You
24 Phoenix field office was removing a large number of fewer       24 know, we had to work through that. I had to work through
25 individuals during that time, but we only see here 17           25 that as the acting field office director to instruct


Min-U-Script®                                      Coash & Coash, Inc.                                     (26) Pages 102 - 105
                                        602-258-1440     www.coashandcoash.com
          Case 2:21-cv-00186-SRB Document 101-1 Filed 07/12/21 Page 5 of 5
State of Arizona vs. United States Department of                                                              Albert Edward Carter
Homeland Security // 2:21-cv-00186-SRB                                                                                May 14, 2021
01:07:25-01:09:07                                       Page 106 01:11:47-01:13:19                                        Page 108

 1    individuals as to what my interpretation was so that they     1   A. I believe so, but I don't recall the exact date
 2    could, you know, enforce the mission per my direction.        2    the AART rolled out. There was a time after the AART
 3       So, you know, it is -- you know, there were some           3    rolled out that there were system issues to where we were
 4    instances to where the individuals didn't want to bring       4    still tracking those particular cases manually.
 5    any undue attention upon the field office for, you know,      5   Q. Okay.
 6    going outside the priorities. There was confusion as to       6   A. And unfortunately I can't tell you if it is
 7    what the priorities were. There are a variety of reasons.     7    pre-2/22 or post.
 8    And, you know, with change, any change, it is my job to       8   Q. And you will see that this first individual on
 9    make sure that this field office is on comfortable ground     9    the first row is listed as an other priority case, is that
10    and to ensure that we work consistent with how we enforce    10    correct?
11    the law and the priorities as written.                       11   A. Yes, sir.
12   Q. Did you ever instruct the officers to not submit           12   Q. And that that approval was given, is that
13    priority cases to you?                                       13    correct?
14   A. Absolutely not.                                            14   A. Yes, sir, it was.
15   Q. And did officers feel that they needed to submit           15   Q. Okay. And can we confirm that the other
16    for approval priority cases to you before removal?           16    individuals listed on this sheet were listed as one of the
17   A. I would say that the officers were very careful            17    priority categories under the interim guidance so it did
18    as to what they submitted. You know, again, the men and      18    not need preapproval? Is that correct?
19    women of the Phoenix field office want to do the best job    19   A. Again, sir, I don't know when, at what point
20    possible and within, you know, the guidance that's out       20    each iteration of the updates of the AART were submitted.
21    there.                                                       21    The spreadsheet itself, under column M, would imply that
22       You know, did they submit priority cases as               22    the dates at which these were entered, the priority cases
23    other priority cases? Absolutely, due to, you know, lack     23    were still required to be approved. But, you know, these
24    of, of not necessarily knowledge, but lack of                24    reflect that FOD approval was needed and that FOD approval
25    understanding what the interpretations were, you know, of    25    was granted one way or another.

01:09:27-01:11:25                                       Page 107 01:13:40-01:14:57                                        Page 109

 1    the priorities. So, you know, what you saw in that            1   Q. Okay. But the only other priority on this sheet
 2    exhibit, if I recall correctly, was that, you know, some      2    is for Morales-Parra, is that correct?
 3    of them were rejected and asked to resubmit with, you         3   A. I would say that's an accurate representation,
 4    know, with a, more of an eye to the priorities.               4    yes, sir.
 5       So, you know, those were rejected because, from            5   Q. All right, thank you.
 6    a data-keeping standpoint, you know, I wanted to make sure    6       All right. Let's turn to Exhibit 16.
 7    that each case was categorized under the appropriate          7   A. Just so you guys know, I am having some
 8    priority, understanding that there is a lot of attention      8    technical problems. I can't move from screen to screen.
 9    on the priorities and, you know, what that means.             9    So just be aware.
10   Q. Okay. Let's turn to some of the specific                   10   Q. Okay. If you need extra time or anything, just
11    requests. Let's look at Exhibit 15.                          11    let me know.
12       Now, this is a table. And the first individual            12   A. Okay. I have got it pulled up, though.
13    on that table is Iram Morales -- Enrique Morales-Parra.      13   Q. Okay. So this is another tracking spreadsheet.
14   A. Okay.                                                      14    And there are two individuals here. And they are
15   Q. Can you confirm that this table represents data            15    Gutierrez-Yepiz, Adrian, and Cruz Reyes-Aristides. So we
16    that was, was before the AART was implemented?               16    are looking at those two individuals' records.
17   A. I can't confirm that, sir. I don't know that I             17   A. Okay. Which one was the first one?
18    have ever seen this specifically.                            18   Q. Gutierrez is the first one.
19       I can say that before the AART we, you know, we           19   A. Yep.
20    did our best to keep track of the cases via a spreadsheet.   20   Q. And --
21    But I don't recall specifically seeing this particular       21   A. Okay.
22    snapshot.                                                    22   Q. And the second was Reyes.
23   Q. Okay. If you will look at column H, it says                23   A. Okay.
24    date and time of action, February 22, 2021. Would that be    24   Q. And so if you scroll across, these are the only
25    dated before the AART?                                       25    individuals on this sheet who are listed as other


Min-U-Script®                                      Coash & Coash, Inc.                                        (27) Pages 106 - 109
                                        602-258-1440     www.coashandcoash.com
